FIFTH DIVISION
                         RICKMAN, C. J.,
     MCFADDEN, P. J., and SENIOR APPELLATE JUDGE PHIPPS

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   October 26, 2021



In the Court of Appeals of Georgia
 A21A0955. EXECUTIVE LIMOUSINE TRANSPORTATION,
     INC. v. DAVID CURRY, IN HIS OFFICIAL CAPACITY AS
     REVENUE COMMISSIONER OF THE GEORGIA
     DEPARTMENT OF REVENUE.

      RICKMAN, Chief Judge.

      This appeal presents questions of first impression concerning the meaning and

application of the Georgia Limousine Carrier Act, OCGA § 40-1-150 et seq. (“the

Act”), which was adopted into law in 2012. The Commissioner of the Georgia

Department of Revenue (“the Department”) denied Executive Limousine

Transportation, Inc. (“Executive”)’s application for a refund of previously remitted

state and local-option sales taxes as well as a declaration that Executive would owe

no such taxes in the future. The Georgia Tax Tribunal granted the Department’s

motion for summary judgment on the application, and the superior court affirmed the
Tribunal’s ruling. We granted Executive’s application for discretionary review, and

Executive now repeats arguments made below that the Act prohibits local

governments from imposing the collection of state or local-option sales taxes on

limousine companies and their customers. We disagree and therefore affirm.

      The relevant facts are not in dispute. Executive, a licensed limousine carrier,

contracts with its drivers and independent operators to provide “chauffeured

transportation service” to its customers. Executive’s drivers are required to be at least

25 years old; to have a clean driving record, two years of experience, and a for-hire

car license endorsement; and to pass a medical examination and a background check.

In July 2018, Executive applied to the Commissioner of the Department for (1) a

refund of approximately $518,524.62 in state sales tax and $366,767.88 in local-

option sales tax and (2) a ruling that it will not be required to collect any such taxes

in the future. The Department denied Executive’s application. In August 2018,

Executive filed a petition with the Tax Tribunal arguing that limousine carriers are

not subject to sales tax. The Department countered and moved for summary judgment.

      In October 2019, the Tribunal held that Executive “has not overcome the

presumption” that the applicable regulation, Ga. Comp. R. & Regs. 560-12-2-.84

(“the Rule”), “is valid and that Executive is subject to sales tax under the Rule’s plain

                                           2
language.” In addressing Executive’s contention that state or local sales taxes

constitute an excise tax, the Tribunal held that “notwithstanding the fact that ‘excise

tax’ is not defined anywhere in Georgia statute[s], no authority is cited by either party

that demonstrates that local sales tax is an excise tax as that term is used in Georgia

law.”1

         Executive then filed a petition for review in the superior court. There,

Executive repeated its claim that limousine carriers should not be subject to state

sales tax because their services do not constitute “sales” and, even if they are sales,

Executive is exempted because it provides “professional” or “personal” services to

its customers. Executive also asserted that the Department violated Executive’s right

to equal protection by not forcing ride-share companies like Uber to collect sales tax

and that Executive is not subject to local sales tax under OCGA §§ 40-1-116 and

40-1-168. Adopting the bulk of the Tribunal’s order, the superior court upheld the

Tribunal’s decision, concluding that under Georgia law and the applicable Rule, “for-

hire car services like Executive’s are subject to sales tax.” The court thus denied


         1
        The Tax Tribunal declined to rule on Executive’s equal protection claim,
finding that it lacked jurisdiction to resolve the constitutional challenge that the
Department has failed to require other for-hire car companies, like Uber, to pay sales
tax.

                                           3
Executive’s petition, granted the Department’s motion for summary judgment, and

entered judgment in favor of the Department. We granted Executive’s application for

review of the superior court’s decision.

      On this appeal, Executive repeats two arguments made below: (1) local

governments may not impose sales tax on limousine carriers, and (2) the “transaction”

between Executive and its customers is not a retail sale subject to sales tax, but rather

a “professional” or “personal” service exempt from such tax.

      When reviewing an appeal from the Tax Tribunal, the superior court defers to

the Tribunal’s factual findings, but may reverse or modify the judgment if substantial

rights of the petitioner have been prejudiced because the Tribunal’s findings,

inferences, conclusions, or judgments are:

      (1) In violation of constitutional or statutory provisions; (2) In excess of
      the statutory authority of the tribunal; (3) Made upon unlawful
      procedure; (4) Affected by other error of law; (5) Clearly erroneous in
      view of the reliable, probative, and substantial evidence on the whole
      record; or (6) Arbitrary or capricious or characterized by abuse of
      discretion or clearly unwarranted exercise of discretion.


OCGA § 50-13A-17 (g). We conduct a de novo review of both claimed errors of law

in the superior court’s appellate review and any interpretation of a statute or agency


                                           4
regulation. Upper Chattahoochee Riverkeeper v. Forsyth County, 318 Ga. App. 499,

502 (734 SE2d 242) (2012). “[T]he interpretation of a statute by an administrative

agency which has the duty of enforcing or administering it is to be given great weight

and deference.” (Citation omitted.) Ga. Dept. of Revenue v. Owens Corning, 283 Ga.

489, 490 (660 SE2d 719) (2008); see also Pruitt Corp. v. Ga. Dept. of Community

Health, 284 Ga. 158, 159 (664 SE2d 223) (2008). However,

      [w]hile judicial deference is afforded an agency’s interpretation of
      statutes it is charged with enforcing or administering, the agency’s
      interpretation is not binding on the courts, which have the ultimate
      authority to construe statutes. It is the role of the judicial branch to
      interpret the statutes enacted by the legislative branch and enforced by
      the executive branch, and administrative rulings will be adopted only
      when they conform to the meaning which the court deems should
      properly be given. The judicial branch makes an independent
      determination as to whether the interpretation of the administrative
      agency correctly reflects the plain language of the statute and comports
      with the legislative intent.


(Citations and punctuation omitted.) Handel v. Powell, 284 Ga. 550, 553 (670 SE2d

62) (2008).

      1. Executive first argues that the superior court erred in refusing to apply the

Georgia Limousine Carrier Act, OCGA § 40-1-150 et seq., and especially OCGA §

                                          5
40-1-168, which bars local governments from imposing “excise” and other taxes on

limousine carriers, to Executive’s request for a refund of sales tax. We disagree.

      Ever since the first adoption of a state sales tax in 1951, Georgia law has

defined a “retail sale” broadly – under current law, for example, as “any sale, lease,

or rental for any purpose other than for resale, sublease, or subrent[,]” including,

except as otherwise provided, “the sale of . . . transportation, . . . when made to any

purchaser for purposes other than resale[.]” (Emphasis supplied.) OCGA § 48-8-2

(31) and (31) (A);2 see also Ga. L. 1951, pp. 360, 364, § 3 (c) (1) (defining “retail

sale” as including “the sale of . . . transportation”). The relevant portion of the tax

code, concerning “sales and use taxes,” also begins with the following declaration:

      It is the intention of the General Assembly in enacting this article to
      exercise its full and complete power to tax the retail purchase, retail
      sale, rental, storage, use, and consumption of tangible personal
      property and the services described in this article except to the extent
      prohibited by the Constitutions of the United States and of this state and
      except to the extent of specific exemptions provided in this article.




      2
         In 2011, the General Assembly deleted a reference to “services taxable under
this article” and added the terms “lease, or rental.” Ga. L. 2010, Act 507, § 1.

                                          6
(Emphasis supplied.) OCGA § 48-8-1. This expansive language in favor of taxation

is in accordance with the maxim that “[t]axation is the rule, and exemption from

taxation the exception.” Owens Corning, supra, 283 Ga. at 490. As our Supreme

Court explains:

      “[E]xemptions are made, not to favor the individual owners of property,
      but in the advancement of the interests of the whole people. Exemption,
      being the exception to the general rule, is not favored; but every
      exemption, to be valid, must be expressed in clear and unambiguous
      terms, and, when found to exist, the enactment by which it is given will
      not be enlarged by construction, but, on the contrary, will be strictly
      construed.”


Id., quoting Collins v. City of Dalton, 261 Ga. 584, 585-586 (4) (a) (408 SE2d 106)

(1991). OCGA § 48-8-2 (33) (A) likewise defines “sale” broadly, as “any. . . transfer

of title or possession, transfer of title and possession, exchange, barter, lease, or

rental, conditional or otherwise, in any manner or by any means of any kind of

tangible personal property for a consideration[.]”3 (Emphasis supplied.)




      3
        Executive does not dispute that its vehicles are such tangible personal
property.

                                         7
       In accordance with this statutory scheme, Rule 560-12-2-.84, first adopted in

1965 and amended in 1983 and 1991,4 declares that for-hire cars are subject to sales

tax:

       (1) Taxicab owners and operators. Any person owning and operating a
       taxicab or taxicabs shall register as a dealer and pay the tax at the time
       of purchase on tangible personal property used or consumed in the
       operations. . . . [S]uch person shall collect the tax on fares for the
       transportation of persons in accordance with the uniform bracket system
       and shall remit same to the State Revenue Commissioner. . . .


       (4) Taxicab “headquarters” operators. Any person operating a
       headquarters for taxicabs and supervising or directing taxicab drivers,
       or receiving and relaying calls to cab driver members, shall register as
       a dealer. . . .


       (6) Cars for hire. For the purpose of this regulation, cars for hire are
       taxable in the same way as taxicabs.


       (7) . . . (b) [H]eadquarters operators and lessees of taxicabs shall collect
       the tax on fares for transportation of persons from their drivers as
       required above. . . .




       4
       See Ga. L. 1937-38, Extra Sess., pp. 77, et seq., as amended (Ga. Code Ann.
Secs. 92-8405, 8406, 8409, 8427); Ga. L. 1951, pp. 360, 385.

                                            8
(Emphasis supplied.) Ga. Comp. R. and Regs. 560-12-2-.84 (1991). And in Collins

v. Adam Cab, 261 Ga. 305 (404 SE2d 560) (1991), our Supreme Court noted the

Rule’s “recogni[tion of] the need [for owners and operators] to collect the tax on fares

for transportation of persons” before concluding that taxicab companies were

properly required to collect sales tax. Id. at 306 (1).

      In short, the sale of transportation by hired car has been subject to sales tax

ever since that tax’s introduction into Georgia law, and all taxpayers who own,

operate, or direct such vehicles are responsible for collecting and remitting sales tax.

It is against this backdrop that the Georgia General Assembly enacted the Georgia

Limousine Carrier Act, OCGA § 40-1-150 et seq., in 2012.5 Executive’s argument

now centers on Section 40-1-168 of the Act,6 which provides in full:


      5
          See Ga. L. 2012, Act 632, § 1.
      6
       In its application to this Court, Executive also cited Section 40-1-162 of the
Act, which provides in relevant part:

      The State of Georgia fully occupies and preempts the entire field of
      regulation over limousine carriers as regulated by this part; provided,
      however, that the governing authority of any county or municipal airport
      shall be authorized to permit any limousine carrier doing business at any
      such airport and may establish fees as part of such permitting process[.]


                                           9
      No subdivision of this state, including cities, townships, or counties,
      shall levy any excise, license, or occupation tax of any nature, on the
      right of a limousine carrier to operate equipment, or on the equipment,
      or on any incidents of the business of a limousine carrier.


(Emphasis supplied.)

      When we consider the meaning of a statute, we must presume that the
      General Assembly meant what it said and said what it meant. To that
      end, we must afford the statutory text its plain and ordinary meaning, we
      must view the statutory text in the context in which it appears, and we
      must read the statutory text in its most natural and reasonable way, as an
      ordinary speaker of the English language would. . . . [I]f the statutory
      text is clear and unambiguous, we attribute to the statute its plain
      meaning, and our search for statutory meaning is at an end.


(Citations and punctuation omitted.) Deal v. Coleman, 294 Ga. 170, 172 (1) (751

SE2d 337) (2013).

      Although Executive argues that a tax collected from its riders, the ultimate

consumers of its services, amounts to an “excise” tax, the General Assembly chose




(Emphasis supplied.) On its face, however, OCGA § 40-1-162 addresses “regulation,”
not taxation, and goes on to specify the circumstances under which limousine carriers
serving airports may be issued permits and charged “fees as part of such permitting
process.” It thus has no bearing on the question whether Executive and other
limousine carriers are subject to sales tax.

                                         10
not to use the term “sales tax” in the Act – a choice of omission we must respect. See,

e.g., New Cingular Wireless PCS, LLC v. Ga. Dept. of Revenue, 303 Ga. 468, 472 n.

8 (813 SE2d 388) (2018) (rejecting an attempt to efface a statutory and regulatory

distinction between the terms “refund” and “determination,” which “are not identical

terms”). Further, the remaining categories of tax barred under the terms of OCGA §

40-1-168 – that is, “license” and “occupation” taxes – are generally imposed before

or in addition to any imposed at the ultimate “sale” to a consumer. See, e.g., Black’s

Law Dictionary, 9th ed. (2009), p. 646 (defining the noun “excise” as “[a] tax

imposed on the manufacture, sale, or use of goods (such as a cigarette tax), or on an

occupation or activity (such as a license tax or an attorney occupation fee”) (emphasis

supplied).

      Likewise, Georgia law commonly distinguishes between “excise “ and “sales”

taxes as those imposed earlier and later in the stream of commerce – that is, at the

wholesale and retail levels. See, e.g., OCGA §§ 48-11-2 (a), (e) (imposing an “excise

tax, in addition to all other taxes of every kind imposed by law,” on tobacco and

vapor products, to be paid by “the dealer or distributor licensed pursuant to this

chapter to the commissioner for deposit and distribution as provided in this chapter

upon the first transaction within this state”) (emphasis supplied), 48-8-2 (31) (A)

                                          11
(defining “retail sale” as including sale of “tobacco products”); OCGA §§ 48-9-3 (a)

(1) (imposing an “excise tax . . . on distributors who sell or use motor fuel . . . within

this state”), 48-8-2 (23) (imposing a prepaid local sales tax on retail motor fuel sales);

OCGA §§ 3-4-80 (imposing an “excise tax” on “the first sale, use, or final delivery”

of distilled spirits), 48-8-2 (31) (A) (imposing a local sales tax on the retail sale of

“alcoholic beverages”).

      Further, our Supreme Court has recently enforced just this distinction between

“sales” and “excise” taxes. In Ga. Motor Trucking Association v. Ga. Dept. of

Revenue, 301 Ga. 354 (801 SE2d 9) (2017), the Court rejected a trucking industry

representatives’ attack on the collection of local sales taxes on motor fuels. Noting

the longstanding existence of various “excise” taxes on motor fuel dating from 1937,

id. at 358-359, citing OCGA § 48-9-3 (a) (1) (2014), as well as the relevant

constitutional provision on motor fuel, see Ga. Const. of 1983, Art. III, Sec. IX, Par.

VI (b) (adopted at Ga. L. 1960, pp. 1297, §1), the Court concluded that “‘motor fuel

taxes’ are limited to per-gallon taxes on distributors of motor fuel, and do not include

sales and use taxes imposed on retail sales of motor fuels.” (Emphasis supplied.) Id.

at 354; see also 366 (in “historical context,” the motor fuel provision has always



                                           12
referred to “per-gallon taxes imposed on distributors” in OCGA § 48-9-3, and not

“local sales and use taxes”).

      Given these statutory and appellate authorities, we conclude that the superior

court did not err when it determined that no part of the Act, including OCGA § 40-1-

168, bars the imposition and collection of state or local-option sales taxes from for-

hire car services such as Executive for the rental of its limousines or cars. Rather, the

plain language of the Act relieves Executive of the duty only to collect and remit

“excise, license and occupation” tax, but not state or local-option sales tax. Here, “the

interpretation of the administrative agency correctly reflects the plain language of the

statute and comports with the legislative intent.” Handel, 284 Ga. at 553. We

therefore affirm the trial court’s judgment on the matter.

      2. Executive also contends that even if limousine services are “retail sales,” its

drivers offer “professional” and “personal” services exempted from sales tax under

OCGA § 48-8-3 (22). We do not agree.

      OCGA § 48-8-3 (22) provides an exemption from sales tax for “[p]rofessional,

insurance, or personal service transactions which involve sales as inconsequential

elements for which no separate charges are made[.]” The Limousine Carrier Act itself

does not define or refer to for-hire car services as “professional” or “personal”

                                           13
services, however, and Executive has not cited any other Georgia statute, rule, or

court decision that recognizes for-hire drivers as “professionals.” Compare OCGA §§

43-3-1 et seq., 43-10-1 et seq., 43-23-1 et seq., and 43-26-1 et seq. (establishing

standards, including professional licensing boards, for workers including accountants,

barbers and cosmetologists, landscape architects, and nurses). Specific rules also

apply to state contracts for “professional services,” including architecture, registered

interior design, engineering, and land surveying. See OCGA § 50-22-2 (4) (defining

“professional services”).

      By contrast, for-hire drivers and limousine carriers are not identified as

“professionals” in any of the statutes regulating these professions or in the Limousine

Carriers Act itself. Rather, for-hire drivers are controlled under a separate, non-

professional statutory and regulatory scheme. See OCGA § 40-5-39 (a), (b), (e) (a for-

hire driver must have either a license endorsement issued by the Department of Driver

Services or a private background check and certification, including submission to

fingerprinting). Nor can we understand how the provision of a driver and vehicle to

a customer, which constitutes a retail sale, is “an inconsequential element” of the ride

“for which no separate charges are made[.]” OCGA § 48-8-3 (22). Instead, such



                                          14
provision of transportation is at the core of what a for-hire driver and service sells to

its customers.

      For all these reasons, we affirm the trial court’s grant of summary judgment to

the Department on Executive’s petition for a refund and declaration.

      Judgment affirmed. Senior Appellate Judge Herbert E. Phipps concurs.

McFadden, P. J., dissents.




                                           15
In the Court of Appeals of Georgia


 A21A0955. EXECUTIVE LIMOUSINE TRANSPORTATION,

       INC. v. CURRY.

      MCFADDEN, Presiding Judge, dissenting.

      Executive Limousine Transportation, Inc. argues that it is entitled to a refund

of local sales taxes because OCGA § 40-1-168, a provision of Title 40’s Georgia

Limousine Carrier Act, prohibits such taxes. But the Georgia Tax Tribunal lacks

jurisdiction “to hear any matter arising under . . . Title 40.” OCGA § 50-13A-9 (c).

In resolving Executive’s argument, the tribunal violated the statute defining its


                                        16
jurisdiction and acted in excess of its statutory authority. The superior court should

have reversed the tribunal. OCGA § 50-13A-17 (g) (1), (2). Because it did not, we

must reverse the superior court. So I dissent.

      “The jurisdiction of administrative agencies is statutorily given and must be

strictly construed to comport with legislative intent.” Dept. of Natural Resources v.

American Cyanamid Co., 239 Ga. 740, 743 (3) (238 SE2d 886) (1977). Here, the

legislature’s intent is explicit. When the General Assembly created the tribunal in

2012, it gave the tribunal jurisdiction over petitions “for relief as set forth in Code

Sections 48-2-18, 48-2-35, 48-2-59, 48-3-1, 48-5-519, 48-6-7, and 48-6-76 and

subparagraph (d) (2) (C) of Code Section 48-7-31;” “actions for declaratory judgment

that . . . involve a rule of the commissioner that is applicable to taxes administered by

the commissioner under Title 48;” and “refund petitions filed pursuant to Code

Section 48-5-342.” OCGA § 50-13A-9 (a), (e). But the General Assembly explicitly

provided that “[t]he tribunal shall not have jurisdiction to hear any matter arising

under Title 3 or Title 40.” OCGA § 50-13A-9 (c). The tribunal thus lacked

jurisdiction to resolve Executive’s claim for a refund under OCGA § 40-1-168, and

the superior court should not have affirmed the tribunal’s decision.



                                           17
      It does not matter that neither party raised the issue of the tribunal’s lack of

subject-matter jurisdiction. An agency “cannot exercise power beyond [its]

constitutional or statutory authority [or] adopt a power that is not conferred on it by

the governing statute. Further, state agencies cannot acquire subject matter

jurisdiction through consent, waiver, or estoppel.” 81A C.J.S. States § 235. Although

the parties “did not raise any objection to jurisdiction below, . . . subject matter

jurisdiction has a unique attribute. It can never be waived.” Bolden v. Barton, 278 Ga.

831, 832 (1) (607 SE2d 889) (2005) (emphasis in original; citation and punctuation

omitted); accord Cowart v. Ga. Power Co., 354 Ga. App. 748, 752 (841 SE2d 426)

(2020). Our Supreme Court has long held that “[j]urisdiction of the subject matter of

a suit cannot be conferred by agreement or consent, or be waived or based on an

estoppel of a party to deny that it exists.” Ga. R. R. & B. Co. v. Redwine, 208 Ga. 261,

262-263 (1) (66 SE2d 234) (1951) (citation and punctuation omitted). And when we

determine that a judgment has been rendered in the absence of subject-matter

jurisdiction, we will reverse that judgment, whether or not the issue was raised below.

Lackey v. Lackey, 216 Ga. 177, 178 (1) (115 SE2d 565) (1960).

      We have applied the rule, in the context of a workers’ compensation case, that

an administrative body’s lack of subject-matter jurisdiction cannot be waived. In

                                          18
Great American Indem. Co. v. Wimberly, 96 Ga. App. 588 (100 SE2d 593) (1957),

we held that, under provisions of the Workers’ Compensation Act, the State Board

of Workers’ Compensation, as an administrative body, lacked subject matter-

jurisdiction to reconsider a prior award without a timely application for review. Id.

at (1) (a). We then held that because the requirement was jurisdictional, it could not

be waived. Id. at (1) (b). See also Union Pacific R. Co. v. Brotherhood of Locomotive

Engineers & Trainmen Gen. Committee of Adjustment, Central Region, 558 U.S. 67,

81 (III) (A) (130 SCt 584, 175 LE2d 428) (2009) (considering jurisdiction of the

National Railroad Adjustment Board and holding that “[s]ubject-matter jurisdiction

properly comprehended . . . refers to a tribunal’s power to hear a case, a matter that

can never be forfeited or waived.”) (citation and punctuation omitted).

      It is true that in Bentley v. Chastain, 242 Ga. 348 (249 SE2d 38) (1978), our

Supreme Court declined to “reach the [appellants’] contention, raised for the first time

on appeal, that the Cobb County Board of Zoning Appeals was without subject matter

jurisdiction to entertain [appellee’s] variance petition.” Id. at 352. We should not rely

on this single sentence to override the longstanding rule in Georgia that subject-

matter jurisdiction can never be waived, a rule that we have applied previously to a

decision of an administrative agency.

                                           19
       For these reasons, I would reverse the superior court’s judgment affirming the

judgment of the tax tribunal and direct the superior court to remand for the tax

tribunal to conduct further proceedings not inconsistent with this opinion, whether

that be, for example, dismissing Executive’s claim arising under Title 40 and re-

entering its order as to Executive’s other claims or transferring the entire matter to the

superior court for resolution. See Ga. Const. Art. VI, § I, Para. VIII; OCGA § 50-

13A-9 (a), (b). I would leave the decision of how to proceed to the tax tribunal in the

first instance.




                                           20